DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-10, 13, 14, 16-20, and 62 are allowed. Claims 11, 12, 15, 21-61, and 63-70 are canceled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jeffrey Zahn on January 11, 2022.
The application has been amended as follows: 
Claim 6. The radiant energy bandage assembly according to claim 1, wherein the flexible conformable thermal conduction layer includes a sticky adhesive gel on one or both of the top surface and the bottom surface of the flexible conformable thermal conduction layer.
Claim 62. The radiant energy bandage assembly according to claim 1, wherein the electrical contacts are a plurality of spring contacts configured to electrically connect to a plurality of electrical contact points associated with [[a]] the control pod. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
in combination with other limitations of the claim, a radiant energy bandage assembly comprising: a flexible PCBA including a plurality of radiant lamps; a flexible PCBA cover; a flexible radiant energy bottom cover layer; a replaceable flexible conformable thermal conduction layer attached to the flexible radiant energy bottom cover layer; a control pod magnetic docking interface operatively connected to the plurality of radiant lamps and configured to magnetically dock and operatively connect a control pod to control the plurality of radiant lamps to provide a dosage of radiant energy to the user treatment area, the magnetic docking interface configured to operatively provide one or both of power and control to the plurality of radiant energy lamps, wherein the magnetic docking interface includes symmetrically located electrical contacts with a fixed magnet located near a center of the electrical contacts, the magnetic docking interface including a base supporting the electrical contacts and the fixed magnet, and the base supported by the flexible PCBA wherein the base extends from a bottom surface of the flexible PCBA, through the flexible PCBA, and attaches to the electrical contacts to structurally support and attach the magnetic docking interface; and a flexible top cover layer covering the flexible PCBA and attached to the flexible radiant energy bottom cover layer and the top cover layer adapted to provide user access to the control pod magnetic docking interface.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.V.H./
Vynn Huh, January 15, 2022Examiner, Art Unit 3792     

                                                                                                                                                                                                   
/JONATHAN T KUO/Primary Examiner, Art Unit 3792